

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.62
L. B. FOSTER COMPANY
2006 OMNIBUS INCENTIVE PLAN,
As Amended and Restated on March 6, 2008


Restricted Stock Agreement
(Section 5.1 of the Plan)


This Restricted Stock Agreement set forth below (this “Agreement”) is dated as
of May 28, 2010 (the “Issue Date”) and is between L. B. Foster Company, a
Pennsylvania corporation (“Company”), and David J. Russo (the “Stockholder”).


The Company has established its 2006 Omnibus Incentive Plan, as Amended and
Restated (the “Plan”) to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company.  All capitalized terms not otherwise defined in this Agreement
have the same meaning given them in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.


AGREEMENT


The parties, intending to be legally bound hereby, agree as follows:


Section 1. Issuance of Stock.  Subject and pursuant to all terms and conditions
stated in this Agreement and in the Plan, as of the Issue Date the Company
hereby grants to Stockholder 10,000 shares of Company Common Stock, par value
$0.01 per share (the “Common Stock”) pursuant to Article V of the Plan.  For
purposes of this Agreement, the “Shares” shall include all of the shares of
Common Stock issued to Stockholder pursuant to this Agreement or issued with
respect to such shares of Common Stock, including, but not limited to, shares of
Company capital stock issued by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.
 
Section 2. Vesting; Restriction on Transfer and Forfeiture of Unvested Shares.
 
(a) None of the Shares may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2.  Except as set forth in this Section 2, effective
at the close of business on the date Stockholder ceases to be employed by the
Company or an affiliate of the Company, any Shares that are not vested in
accordance with this Section 2 shall be automatically forfeited without any
further obligation on the part of the Company.  Stockholder hereby assigns and
transfers any forfeited Shares and the stock certificate(s) or other evidence of
ownership representing such Shares to the Company.
 
 
 

--------------------------------------------------------------------------------

 
(b) Subject to this Section 2, the Shares will vest as follows:  (i) May 28,
2011 25%; (ii) on May 28, 2012 an additional 25%; (iii) on May 28, 2013 an
additional 25%; and (iv) on May 28, 2014 an additional 25%.  However, if a
Change of Control (as defined below) occurs, any unvested Shares shall vest
immediately prior to the consummation of the Change of Control.
 
(c) For purposes of this Agreement and unless otherwise defined in the Plan, a
“Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of the Company immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company’s assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Common Shares by any person or entity (including a “group” as
defined by or under Section 13(d)(3) of the Securities Exchange Act of 1934),
(D) the stockholders of the Company approve any plan for the dissolution or
liquidation of the Company, or (E) a contested election of directors, as a
result of which or in connection with which the persons who were directors of
the Company before such election or their nominees cease to constitute a
majority of the Board.
 
(d) The certificates, if any, representing unvested Shares will bear the
following or similar legend:
 
“The securities represented by this certificate are subject to forfeiture and
restrictions on transfer as set forth in the Restricted Stock Agreement between
the issuer and the initial holder of these shares.  A copy of that document may
be obtained by the holder without charge at the issuer’s principal place of
business or upon written request.”


Section 3. Investment Representation.  Stockholder hereby acknowledges that the
Shares cannot be sold, transferred, assigned, pledged or hypothecated in the
absence of an effective registration statement for the shares under the
Securities Act of 1933, as amended (the "Securities Act"), and applicable state
securities laws or an applicable exemption from the registration requirements of
the Securities Act and any applicable state securities laws or as otherwise
provided herein or in the Plan.  Stockholder also agrees that the Shares which
Stockholder acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.
 
Section 4. Book Entry Account.  At the discretion of the Company, certificates
for the shares may not be issued.  In lieu of certificates the Company will
establish a book entry account for the Shares, until vested, in the name of the
shareholder with the Company's transfer agent for its Common Stock.  No person
shall be, or have any of the voting or dividend or other rights or privileges
of, a stockholder of the Company with respect to any of the Shares unless and
until certificates or other evidence of ownership representing the Shares shall
have been issued or reflected in such person’s name and the vesting requirements
of Section 2 have been met.
 
 
 

--------------------------------------------------------------------------------

 
Section 5. Income Taxes.   Stockholder acknowledges that any income for federal,
state or local income tax purposes that Stockholder is required to recognize on
account of the issuance of the Shares to Stockholder shall be subject to
withholding of tax by the Company.  Stockholder agrees that the Company may
either withhold an appropriate amount from any compensation (including the
Shares) or any other payment of any kind then payable or that may become payable
to Stockholder, or require Stockholder to make a cash payment to the Company
equal to the amount of withholding required in the opinion of the Company.  In
the event Stockholder does not make such payment when requested, the Company may
refuse to issue or cause to be delivered any Shares under this Agreement or any
other incentive plan agreement entered into by Stockholder and the Company until
such payment has been made or arrangements for such payment satisfactory to the
Company have been made.  Stockholder agrees further to notify the Company
promptly if Stockholder files an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the "Code"), with respect to any
Shares.
 
Section 6. No Right to Employment.   Neither the Plan nor this Agreement shall
be deemed to give Stockholder any right to continue to be employed by the
Company, nor shall the Plan or the Agreement be deemed to limit in any way the
Company’s right to terminate the employment of the Stockholder at any time.
 
Section 7. Further Assistance.  Stockholder will provide assistance reasonably
requested by the Company in connection with actions taken by Stockholder while
employed by the Company, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the period in which Stockholder was employed by the Company.
 
Section 8. Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Stockholder and
their respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Stockholder and their respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the issuance of the Shares.
 
Section 9. Agreement to Abide by Plan; Conflict between Plan and Agreement.  The
Plan is hereby incorporated by reference into this Agreement and is made a part
hereof as though fully set forth in this Agreement.  Stockholder, by execution
of this Agreement, represents that he or she is familiar with the terms and
provisions of the Plan and agrees to abide by all of the terms and conditions of
this Agreement and the Plan.  Stockholder accepts as binding, conclusive and
final all decisions or interpretations of the Committee upon any question
arising under the Plan or this Agreement (including, without limitation, the
date of any termination of Stockholder’s employment with the Company).  In the
event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly, except to
the extent that the Plan gives the Committee the express authority to vary the
terms of the Plan by means of this Agreement, in which case this Agreement shall
govern.
 
 
 

--------------------------------------------------------------------------------

 
Section 10. Entire Agreement.  Except as otherwise provided herein, this
Agreement and the Plan, which Stockholder has reviewed and accepted in
connection with the grant of the Shares reflected by this Agreement, constitute
the entire agreement between the parties and supersede any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter of this Agreement.
 
Section 11. Choice of Law.  To the extent not superseded by federal law, the
laws of the Commonwealth of Pennsylvania (without regard to the conflicts laws
thereof) shall control in all matters relating to this Agreement and any action
relating to this Agreement must be brought in State or Federal Courts located in
the Commonwealth of Pennsylvania.
 
Section 12. Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the following address:  If to the Company, L. B. Foster
Company, 415 Holiday Drive, Pittsburgh, PA  15220, Attn:  Secretary;  and if to
the Stockholder, to his or her address as it appears on the Company's
records.  Either party to this Agreement may send any notice, request, demand,
claim, or other communication under this Agreement to the intended recipient at
such address using any other means (including personal delivery, expedited
courier, messenger service, telecopy, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.
 
Section 13. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 14. Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, the Company may, in its sole
discretion and without the Stockholder's consent, modify or amend the terms of
this Agreement, impose conditions on the timing and effectiveness of the
issuance of the Shares, or take any other action it deems necessary or
advisable, to cause this Award to be excepted from Section 409A of the Code (or
to comply therewith to the extent the Company determines it is not excepted).
 
Section 15. Acknowledgments.
 
(a) By accepting the Shares, the Stockholder acknowledges receipt of a copy of
the Plan and agrees to be bound by the terms and conditions set forth in the
Plan and this Agreement, as in effect and/or amended from time to time.
 
(b) The Plan and related documents may be delivered to you electronically.  Such
means of delivery may include but do not necessarily include the delivery of a
link to a Company intranet site or the internet site of a third party involved
in administering the Plan, the delivery of the documents via e-mail or CD-ROM or
such other delivery determined at the Committee’s discretion.  Both Internet
Email and the World Wide Web are required in order to access documents
electronically.
 
 
 

--------------------------------------------------------------------------------

 
(c) This Award is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly.  Notwithstanding, Stockholder recognizes and acknowledges
that Section 409A of the Code may impose upon the Stockholder certain taxes or
interest charges for which the Stockholder is and shall remain solely
responsible.
 
(d) Stockholder acknowledges that, by receipt of this Award, Stockholder has
read this Section 15 and consents to the electronic delivery of the Plan and
related documents, as described in this Section 15.  Stockholder acknowledges
that Stockholder may receive from the Company a paper copy of any documents
delivered electronically at no cost if Stockholder contacts General Counsel by
telephone at (412) 928-3431 or by mail to 415 Holiday Drive, Pittsburgh,
PA  15220.  Stockholder further acknowledges that Stockholder will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails.
 


IN WITNESS WHEREOF, the Company has caused a duly authorized officer to execute
this Agreement on its behalf, and the Stockholder has placed his/her signature
hereon, effective as of the Issue Date.




L. B. FOSTER COMPANY




By: /s/ Stan L. Hasselbusch
      Stan L. Hasselbusch
 
Title: President and Chief Executive Officer




ACCEPTED AND AGREED TO:




/s/ David J. Russo, Stockholder
David J. Russo

 
 

--------------------------------------------------------------------------------

 
